IN THE SUPREME COURT OF TENNESSEE
                           AT NASHVILLE



CITY OF SOUTH FULTON, TENNESSEE                         )   NOT FOR PUBLICATION
CITY OF BRADFORD, TENNESSEE; and                        )
WEAKLEY COUNTY, TENNESSEE, for                      )
the use and benefit of Weakley County                   )
Municipal Electric System,                              )
                                                        )
      Plaintiff - Respondent,                           ) Certified Question of Law
                                                        ) from the United States
                                                        ) Court of Appeals for the
v.                                                      ) Sixth Circuit. (No. 96-6201)
                                                        )
HICKMAN-FULTON COUNTIES RURAL                           )
ELECTRIC COOPERATIVE CORPORATION;                       )
WALLY BEYER, Administrator, Rural                       ) No. 01-S-01-9710-FD-00215
Electrification Administration, U.S. Department         )
of Agriculture; CHARLES B. GILL, Governor,              )
National Rural Utilities Cooperative Finance
Corporation; NATIONAL BANK FOR
                                                        )
                                                        )          FILED
COOPERATIVES,                                           )
                                                        )          October 12, 1998
      Defendants, (Trial Only)                          )
                                                        )         Cecil W. Crowson
GIBSON ELECTRIC MEMBERSHIP                              )       Appellate Court Clerk
CORPORATION,                                            )
                                                        )
      Defendant - Petitioner.                           )




                         ORDER ON PETITION TO REHEAR


              A petition for rehearing has been filed on behalf of the petitioner, Gibson

Electric Membership Corporation. After consideration of the same, the Court is of the

opinion that the petition should be and the same is hereby denied at the cost of the

petitioner.




                                            PER CURIAM